DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the details numbers are difficult to discern due to fading and pixilation.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
In line 5, the term high should read higher.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8-11, 14-16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 4, the phrases one end part and other end part are unclear.  Are these the end areas of Claim 1?  Are these the multiple areas of Claim 4?  
In regards to Claim 6, the phrase each in-between area lacks proper antecedent basis.
In regards to Claims 8-10, 14, 15, 19, and 20, the phrase yarn-shaped rubber materials is unclear.  What is yarn shaped?  Twisted?  Multifilament?  Elongate?  Staple length?  Circular in cross section?  The ordinarily skilled artisan would be unsure of what was meant by the phrase.
In regards to Claims 9, 10, 15, and 20, the phrase the multiple yarns is unclear.  Does this include the multiple yarn-shaped rubber materials?  They are not referred to as yarns, but why are they mentioned if they are not included in the formation of the braided string?
In regards to Claims 11 and 16, the phrase the left end area or right end area lacks proper antecedent basis.
In regards to Claims 8-10, 14, 15, and 20, the phrase non-stretchable is unclear.  What material is Applicant using that cannot be stretched?  Every polymer can be stretched to a degree.  Even materials such as copper or steel are stretchable.
In regards to Claims 9, 10, 15, and 20, the term lifting is unclear.  What does this mean?  The ordinarily skilled artisan would be unsure of where lifting is involved in a braiding process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-11, 14-16, 19, and 20 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (20130255045).
Gonzalez teaches an elastically deformable braided string (Detail 10) whose intermediate part excluding both end areas can deform elastically in a direction of axis under an external pulling force (Abstract), the elastically deformable braided string characterized in that:
the intermediate part is divided into and constituted by multiple areas having different tensile moduli in the direction of axis (Details 12c, 26c, 20b); and
the intermediate part has a cross-section roughly a same circular shape over an entire length in the direction of axis (Figure 7 shows all having D2).
In regards to Claim 2, Gonzalez teaches the intermediate part is constituted by two types of areas having different tensile moduli that are placed alternately along the direction of axis (Details 12c and 20b, then Details 12b and 20a).
In regards to Claim 3, Gonzalez teaches the intermediate part is constituted by three types of areas having different tensile moduli that are placed repeatedly along the direction of axis in a sequence of high tensile modulus, medium tensile modulus, low tensile modulus, medium tensile modulus, high tensile modulus, medium tensile modulus, low tensile modulus, and so on (Figure 7: areas 20a, 26b, 12b, then areas 20b, 26c, 12c).
In regards to Claim 4, Gonzalez teaches the intermediate part is constituted by multiple areas having gradually decreasing tensile moduli that are placed in sequence from one end part toward an other end part along the direction of axis (Figure 7: areas 20a, 26b, 12b, then areas 20b, 26c, 12c).
In regards to Claims 5, 11, and 16, Gonzalez teaches the braided string has one or multiple knob parts that are elastically deformable or not elastically deforming, in at least one of the end areas (Details 22).
In regards to Claims 8, 14, and 19, Gonzalez teaches the braided string is one woven, in the direction of axis, from multiple yarns made of non-stretchable material and multiple yarn-shaped rubber materials (Paragraph 33).
In regards to Claims 9 and 15, Gonzalez teaches a method for manufacturing the elastically deformable braided string according to claim 1, the method for manufacturing elastically deformable braided string characterized in that, for the intermediate part, in a process to weave multiple yarns made of non-stretchable material, and multiple yarn-shaped rubber materials, in the direction of axis, areas of lower tensile moduli are formed by lifting the multiple yarns at high speed and weaving them loosely, while areas of higher tensile moduli are formed by lifting the multiple yarns at low speed and weaving them densely (as detailed above, the materials are braided with different braiding angles).
In regards to Claims 10 and 20, Gonzalez teaches the intermediate part is obtained in a process to weave multiple yarns made of non- stretchable material, and multiple yarn-shaped rubber materials, in the direction of axis, and the multiple areas of the intermediate part are constituted by areas of lower tensile moduli and areas of high tensile moduli, wherein the areas of lower tensile moduli are formed by lifting the multiple yarns at high speed and weaving them loosely, while the areas of higher tensile moduli are formed by lifting the multiple yarns at low speed and weaving them densely (as detailed above, the materials are braided with different braiding angles).
Claim(s) 1-4, 7, 13, and 18 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al (7763011).
Ortiz teaches an elastically deformable braided string (Figure 1, capable of use as an undefined string) whose intermediate part excluding both end areas can deform elastically in a direction of axis under an external pulling force (braided form can be elastically deformed), the elastically deformable braided string characterized in that:
the intermediate part is divided into and constituted by multiple areas having different tensile moduli in the direction of axis (Figure 1 shows 5 areas); and
the intermediate part has a cross-section roughly a same circular shape over an entire length in the direction of axis (Figure 1 shows same shape).
In regards to Claim 2, Ortiz teaches  the intermediate part is constituted by two types of areas having different tensile moduli that are placed alternately along the direction of axis (from left to right, 1st and 2nd area alternate, 4th and 5th area alternate).
In regards to Claim 3, Ortiz teaches the intermediate part is constituted by three types of areas having different tensile moduli that are placed repeatedly along the direction of axis in a sequence of high tensile modulus, medium tensile modulus, low tensile modulus, medium tensile modulus, high tensile modulus, medium tensile modulus, low tensile modulus, and so on (from middle to left, the 3rd, 2nd, then 1st areas are high, medium, low; from middle to right, the 3rd, 4th, and 5th areas are high, medium, low).
In regards to Claim 4, Ortiz teaches the intermediate part is constituted by multiple areas having gradually decreasing tensile moduli that are placed in sequence from one end part toward an other end part along the direction of axis (from middle to left, the 3rd, 2nd, then 1st areas are high, medium, low; from middle to right, the 3rd, 4th, and 5th areas are high, medium, low.
In regards to Claims 7, 13, and 18, Ortiz teaches the braided string has no core material placed at its cross-section center position over the entire length in the direction of axis (Figures 2-4 show no core material present).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, at least Wu (9675137) Figure 4, Kajiwara et al (20140007392) Figure 10, Berez et al (8409269) Figures 11A-11G, at Janardhan et al (9314324) Figure 6A teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732